[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 11-11841         ELEVENTH CIRCUIT
                            Non-Argument Calendar     OCTOBER 28, 2011
                          ________________________        JOHN LEY
                                                           CLERK
                     D.C. Docket No. 0:10-cr-60284-WPD-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                versus

WILLIAM LANIER,
a.k.a. Red,
                                                             Defendant-Appellant.


                         __________________________

                   Appeal from the United States District Court
                        for the Southern District of Florida
                        _________________________

                                (October 28, 2011)

Before BARKETT, HULL and FAY, Circuit Judges.

PER CURIAM:

      After pleading guilty, Defendant William Lanier appeals his 188-month

sentence for two counts of conspiring to possess with intent to distribute more
than five grams of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B), and 846. On appeal, Lanier argues that the district court imposed a

procedurally and substantively unreasonable sentence. After review, we affirm.

       We review the reasonableness of a sentence for abuse of discretion using a

two-step process. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

We look first at whether the district court committed any significant procedural

error, such as miscalculating the advisory guidelines range, treating the guidelines

as mandatory, failing to consider the 18 U.S.C. § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to explain adequately the

chosen sentence. Id. Then, we examine whether the sentence is substantively

unreasonable under the totality of the circumstances. Id. Defendant Lanier bears

the burden to show his sentence is unreasonable in light of the record and the

§ 3553(a) factors.1 United States v. Thomas, 446 F.3d 1348, 1351 (11th Cir.

2006).




       1
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).

                                                  2
      In this case, Defendant Lanier has not shown that his sentence is

procedurally unreasonable. Contrary to Lanier’s assertion, the district court

explicitly stated that it had considered the § 3553(a) factors. The district court’s

statement that it had taken the factors into account was sufficient. See United

States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005).

      Defendant Lanier’s argument that the district court relied solely on Lanier’s

criminal history in fashioning a sentence lacks merit. In addition to discussing

Lanier’s extensive criminal history, the district court stated that a 188-month

sentence was necessary to protect the public from further criminal activity,

command respect for the law and serve as a deterrent. Although the district court

spent considerable time discussing Lanier’s criminal history, it did so to explain

why it was not persuaded by Lanier’s argument that his criminal history warranted

a downward variance. Moreover, even if the district court gave great weight to

Lanier’s criminal history, it was within its discretion to do so. See Gall v. United

States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007).

      Defendant Lanier objects to the district court ’s statement that Lanier had

received “a little bit of a break” because four of his more serious prior convictions

were not counted toward his criminal history score. This statement does not

reflect an inappropriate consideration of Lanier’s criminal history. Again, the

                                          3
district court was explaining its reasons for denying Lanier’s request for a

downward variance, not fashioning a sentence based upon those four uncounted

convictions.

      We also cannot say the district court’s 188-month sentence, at the low end

of the advisory guidelines range of 188 to 235 months, is substantively

unreasonable. Although we do not apply a presumption of reasonableness, we

ordinarily expect a sentence within the correctly calculated guidelines range to be

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A

sentence imposed well below the statutory maximum (in this case forty years,

pursuant to 21 U.S.C. § 841(b)(1)(B)) is another indicator of a reasonable

sentence. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      Here, Defendant Lanier acted as a “go-between” for a drug-trafficking

organization, collecting $100 commissions for bringing customers to his suppliers.

During three separate controlled buys over a fourth-month period, Lanier

facilitated the sale of a total of 113.5 grams of crack cocaine. After one of the

controlled buys, Lanier promised the confidential informant he could deliver any

type and amount of drug the confidential informant wanted. While Lanier tries to

minimize his role in the drug-trafficking organization, he did not request a minor-




                                          4
role reduction and his role was essential to both the three transactions and the

overall drug distribution conspiracy.

      In addition, Defendant Lanier had an extensive criminal history and

qualified as a career offender under the Sentencing Guidelines. Five of his scored

prior convictions involved drug offenses. Lanier had over thirty prior convictions,

some for drug offenses, that were not scored. The district court was within its

discretion to conclude that Lanier’s criminal history category of VI and career

offender status did not over-represent the seriousness of his criminal history and to

refuse Lanier’s request for a downward variance on that basis.

      The district court considered Lanier’s argument that his status as a go-

between earning only small commissions was a mitigating factor warranting a

downward variance. However, the district court clearly concluded that this factor

was outweighed by Lanier’s serious criminal history and the need to protect the

public, promote respect for the law and deter future crimes. Lanier has not given

us a reason to disturb the district court’s judgment. See United States v. Williams,

526 F.3d 1312, 1322 (11th Cir. 2008) (“[T]he weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district

court.” (quotation marks omitted)).




                                          5
      Under the totality of the circumstances, we cannot say that the district court

abused its discretion in imposing a 188-month sentence.

      AFFIRMED.




                                         6